Title: From Thomas Jefferson to Edmund Bacon, 31 May 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Th: Jefferson to 
                        mr Bacon.
                            
                            Washington May 31. 07.
                        
                        Will you be so good as to desire mr Stewart to fit up my cutting knife to be used at Monticello, and to make
                            me another for my own use at this place. he has in his shop what remains of the old one to be repaired. by the next week’s
                            post I shall send you money to pay the balance of your corn debt. I salute you with my best wishes.
                        
                            P.S. The Burr milstones for the toll mill are gone on. The runner weighs 1800 lb. the bedstone 1400
                            lb.
                        
                    